

115 HR 7359 IH: Voter Information and Access Act of 2018
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7359IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Ms. Moore (for herself, Ms. Jackson Lee, Ms. Clarke of New York, and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize the use of certain Department of Justice grant funds for voting restoration education,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Voter Information and Access Act of 2018. 2.Use of Department of Justice grant funds for voting restoration education (a)Second Chance Act of 2007Section 3 of the Second Chance Act of 2007 (34 U.S.C. 60501) is amended—
 (1)in subsection (a)— (A)in paragraph (5), by striking and at the end;
 (B)in paragraph (6), by striking the period at the end and inserting a semicolon; and (C)by inserting after paragraph (6) the following:
						
 (7)to provide persons in prisons, jails, and juvenile facilities (as applicable) with counseling, education, and information services on voting restoration and voter registration; and
 (8)to install polling stations in jails or provide absentee ballots to incarcerated persons who are eligible to vote.; and 
 (2)in subsection (b), by adding at the end the following:  (20)Restoring the voting rights of incarcerated persons after their release can reduce recidivism.
 (b)Adult and juvenile offender state and local reentry demonstration projectsSection 2976 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10631) is amended—
 (1)in subsection (b)(1), by inserting after literacy, the following: voting restoration, voter registration,; (2)in subsection (e)(3), by inserting after victims services, the following: voting restoration, voter registration, ;
 (3)in subsection (j)(2)— (A)in subparagraph (G), by striking and at the end;
 (B)in subparagraph (H), by striking the period at the end and inserting ; and; and (C)by inserting after subparagraph (H) the following:
						
 (I)increased voter registration or restoration.; and  (4)in subsection (m)(3)—
 (A)in subparagraph (H), by striking and at the end; (B)in subparagraph (I), by striking the period at the end and inserting ; and; and
 (C)by inserting after subparagraph (I) the following:  (J)disseminate relevant voter restoration and voter registration information for each State..
 (c)State, tribal, and local reentry courtsSection 2978(b)(4) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10633(b)(4)) is amended—
 (1)in subparagraph (E), by striking and at the end; and (2)by inserting after subparagraph (F) the following:
					
 (G)voter registration; and. (d)Federal formerly incarcerated persons reentry initiativeSection 4042(a)(E) of title 18, United States Code, is amended by adding at the end the following:
				
 (viii)Voting restoration and voter registration.. 3.Grants to encourage voting among eligible detained and incarcerated persons (a)AuthorizationThe Attorney General is authorized to make grants to States and units of local government to—
 (1)install polling places in jails for use by detained persons eligible to vote; (2)provide absentee ballots to detained persons eligible to vote; and
 (3)provide counseling, education, and information services on voting restoration and voter registration in prisons.
 (b)ApplicationThe chief executive officer of a State or unit of local government seeking a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require.
 (c)Sense of CongressIt is the sense of Congress that recipients of grants under this section should continue to partner with entities possessing an existing and proven track record of providing affected populations with services described in subsection (a) on the date of the enactment of this Act.
			